DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-20 are cancelled.
Claims 21 and 22 are pending and examined herein.
Claims 21 and 22 are rejected.

Priority
This application is a continuation of US 16/197,075, filed 20 November 2018 now ABANDONED, which is a continuation of US  16/053,055 filed 2 August 2018 now ABANDONED, which is a continuation of US 15/836,169, filed 8 December 2017 now ABANDONED, which is a continuation US 14/537,736, filed 10 November 2014 now ABANDONED, which is a continuation of 12/134,151, filed 5 June 2008 now US Patent 8,926,509, which claims the benefit of US 60/968,023, filed 24 August 2007.
Applicants claim for priory to US 60/968,023, filed 24 August 2007 is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Application Data Sheet
The Application Data Sheet filed on 25 March 2019 is acknowledged. It is noted however that the status of US  16/197,075 filed 20 November 2018, US 16/053,055 filed 2 August 2018 and US 15/836,169, filed 8 December 2017 is incorrect. The status of these Applications are shown as “Pending” in the ADS. However, these applications have been abandoned. The Applicant is asked to file a corrected ADS shown the current status of the Applications above-mentioned.

Drawings
The drawings are objected to because in Figure 2 the term “Anea”  presented in the box at the bottom of the figure should be replaced with “Apnea”.  Further, Figure 2 refers to “Future: Lab-on-Chip” and “Cardiac Care Future: Bio-Impedance, Cholesterol, SpO2”. The “Future” aspect of Figure 2 is not described in the specification. The Applicant is asked to clarify to what the reference to “Future” in Figure 2 pertains. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
	In this office action all references to the Specification refer to the Specification as originally filed on 25 March 2019.
	Paragraphs 35 and 56 recite that the sensor “measures PT-INR”. Paragraphs 37, 57 and 114 describes a cardiac patch and a patch that can “measure PT-INR signals”. Paragraphs 81 and 134 describe a medical instrument for monitoring “physiological signals” such as “PT-INR”. Paragraph 90 describes an ASIC chip that can receive physiological signals from “PT-INR”.  Firstly, the term recognized in the art is “PT/INR” not “PT-INR”. This same term is used in the Applicant’s specification as well. See paragraph 203, 204, 208. Secondly, PT/INR is not a parameter that can be sensed by a sensor and PT/INR is not a physiological signal or, any other type of signal that can be measured by a patch, or by an instrument or, received by a chip.  Prothrombin time (PT) is a blood test that measures how long it takes blood to clot. PT time test results are given in a measurement called INR (international normalized ration) which is calculated from the measured PT. The Applicant is asked to amend the Specification to replace all the instances in which the term “PT-INR” appear and to clarify what is being measured by the sensors, the chips and the patches.
Paragraph 35 describes: “In some embodiments the sensor measures ECG, EEG, EMG, SpO2, tissue impedance, heart rate, accelerometer, blood glucose, PT-INR, respiration rate and airflow volume, body tissue state, bone state, pressure, physical movement, body fluid density, patient physical location, or audible body sounds, or a combination thereof”. An accelerometer is a device which cannot be “measured “by a sensor. The Applicant is asked whether the sensor includes an accelerometer or, whether the parameters measured include acceleration.
Paragraphs 60 and 61  refer to “the business method of claim 141”. The Applicant is asked to delete t the reference to claim 141 since there is no “claim 141”.
Paragraph 60 describes that the plurality of sensor types include sensors that measure all of “ECG, EEG, EMG, SpO2....and accelerometer signals”. A sensor per se cannot measure an accelerometer  signal. A sensor may comprises an accelerometer which provides accelerometer signals or which measures acceleration. The Applicant is asked to clarify this issue and re-word the paragraph accordingly.
Paragraph 81 describes the following: “In some embodiments, the base-ASIC chip is connected to or built into a medical instrument for monitoring physiological signals related to health conditions such as ECG, EEG, EMG, SpO2, tissue impedance, heart rate, accelerometer, blood glucose, PT-INR, respiration rate and airflow volume, UWB radar, pressure, physical movement, body fluid density, patient physical location, or audible body sounds”. Neither of an accelerometer, UWB radar and patient location are “physiological signals” related to health conditions. The Applicant is asked to clarify this issue. The same issue is present in paragraphs 90, 115 and 134.
The use of the terms “Zigbee” and “Bluetooth”, (see paragraph 87) which are trade names or a marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 
Paragraph 96 describes: “The patch-ASIC also generally has power management circuits designed to control and minimize the energy used by the chip in carrying out its functions. Power management circuits include, but are not limited to, clock-gating and protocol-level active, sleep and standby modes”. This description is grammatically incorrect because a circuit is a physical device and cannot be described as including “clock-gating” and “protocol-level active” and, “modes”. These descriptors appear to be functions or functional characteristics of the power management circuits. The following language is suggested: “...Functions performed by the p[[P]]ower management circuits include, but are not limited to....”.
At paragraph 114 the term (SpO2) should be replaced with (SpO2) since this is the term used throughout the specification. 
At paragraph 184, a comma (,) is needed after each of the features described in items a-r, a comma and a conjunction (“and” or “or”) should be inserted between items “q” and “r” and a period should be added at the end of the description of item r.
At paragraph 186, a comma (,) is needed after each of the features described in items 1-10, a comma and a conjunction (“and” or “or”) should be inserted between items 9 and 10 and a period should be added at the end of item 10.
At paragraph 188, a comma (,) is needed after each of the features described in items 1-10, a comma and a conjunction (“and” or “or”) should be inserted between items 9 and 10, the period at the end of the description of item 9 should be deleted and a period should be added at the end of item 10.
At paragraph 197, a comma (,) is needed after each of the features described in items a to q, a comma and a conjunction (“and” or “or”) should be inserted between items p and q, and a period should be added at the end of item q.
At paragraph 201 the recitation of : “The health monitoring system in accordance with the present invention supports many classes of sensors for physiological data collection, such as:
1. The health monitoring system supports many classes of sensors for physiological data
collection...
2. The health monitoring system in accordance with the present invention can support one
of these sensors and/or patches or multiple sensors and/or patches from multiple classes.
3. The MSP 104 has the ability to collect data in real time from many such sensors and/or
patches and to apply a chosen algorithm to combine signals from various sensors and/or patches to determine or predict a physiological or disease state.
4. The MSP 104 can store data for local use and/or transmit in real time to a remote server
for use by clinicians and other parties. If desired, some of the MSP 104 functions can be implemented on a remote sensor.
5. As stated above, one function of the MSP 104 is physiological data processing.
6. The second function of MSP 104 is to manage all patches and/or sensors for optimal functionality — managing authentication/security functions, monitor and enhance the radio transmission performance of patches and/or sensors to increase link reliability, monitor and minimize power dissipation by patches and/or sensors”.
Said recitations are confusing because none of the elements presented in items 1-6 are related to classes of sensors. It is suggested that the paragraph be amended to recite, “the health monitoring system in accordance with the present invention supports many operations involved in 
Paragraph 209 reads “The parameter monitoring can be continuous, periodic or episodic. Some of the parameters that can be monitored by the system are ECG (electrocardiograph), EEG (electroencephalograph), EMG (Electromyography),...”. The term electrocardiograph and y” and “electroencephalography”, respectively because an electrocardiograph and an electroencephalograph are the machines used to monitor ECG and EEG respectively.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  
In claim 21 line 1 a colon (:) should be inserted after “comprising” to read “A patch for measuring a physiological state, comprising:”.
In claim 22 line 8 the term “PT-INR” should be replaced by “PT/INR” since this is the term recognized in the art.
Appropriate correction is required.

Claim Interpretation
The following recitations in the claims are not considered as limiting the scope of the claim for the reasons stated below.
The term “coupled to” in claim 21 lines 2-6 and in claim 22 lines 1-4 is given its broadest reasonable interpretation in view of its plain meaning and is interpreted as “linked or connected” directly or indirectly by any combination of wired or wireless means. 
In claim 21 line 3 and in claim 22 lines 2-3 the recitation of a sensors interface “that receives physiological signals from a sensor” is interpreted as said sensor interface being capable of receiving physiological signals from a sensor. The recited sensor interface being capable of performing the recited function is not limited to any particular structure and, any combination of hardware and software that can inherently perform the recited functions is considered as meeting the claimed limitations.
In claim 21 line 7 and in claim 22 lines 4-5  the recitation of power management circuits “that coordinate power dissipation” is interpreted as power management circuits  capable of coordinating power dissipation and any circuit which can coordinate power dissipation will be interpreted as meeting the claimed limitation. 
In claim 21 lines 8-9 the recitation of “such that the patch can wirelessly transmit physiological data for at least about 2 days while monitoring a physiological signal from the patient without changing or recharging the battery” is interpreted as an intended outcome of the of the coordination of power dissipation by the power management circuits. This recitation does not limit the scope of the claimed device as a whole or, the scope of the recited power management circuits because it does not limit the structure and/or the function of the claimed device and, it merely provides a description of what is intended to be achieved by the “coordination” of power dissipation. 
“.....for sleep apnea” in claim 22. This recitation is directed to an intended uses of the neurological patch and does not limit the scope of the claim because the neurological patch is not 
“.....for diabetes or wounds” in claim 22. This recitation is directed to an intended uses of the endocrinological patch and does not limit the scope of the claim because the endocrinological patch is not recited as configured to measure any aspect of diabetes or any aspect of a wound.

Claim Rejections - 35 USC § 112
Second Paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21 line 10 there is lack of antecedent basis in the claim for “the area of the patch multiplied by the thickness of the patch” as there is no recitation in claim 21 that the patch comprises an area, a thickness and that said area and said thickness are multiplied. Clarification is requested.
Claim 21 lines 10-11 recites: “wherein the area of the patch multiplied by the thickness of the patch is less than about 30 centimeters cubed”. The scope of the claims unclear because there is no recitation of an area of the patch or, that the area of the patch is calculated based on a length and a width of the patch.  Further, there is no recitation of a thickness of the patch and the claim is unclear what is being multiplied to arrive at a volume of 30 centimeters cubed. Clarification is requested.
Claim 22 lines 7-8 and 15-16 recites: “a cardiac patch configured to measure one or more members selected from the group consisting of ECG, SpO2, tissue impedance, accelerometer, and PT-INR signals” and “a fitness and wellness patch configured to measure one or more members selected from the group consisting of ECG, heart rate, accelerometer, and pressure signals”.
The claim is unclear as to what aspect of an “accelerometer” is being measured by the patches. An accelerometer is a physical entity (sensor) which measures acceleration. An accelerometer per se cannot be measured. The Applicant is asked to clarify whether the claim requires measuring acceleration via an accelerometer or, whether the claim requires that the cardiac patch include an accelerometer or, whether the claim requires measurement of signals from an accelerometer.  
For examination purposes, the claim will be interpreted as requiring a patch including an accelerometer and/or configured to measure acceleration. 
Claim 22 lines 7-8 recites: “a cardiac patch configured to measure one or more members selected from the group consisting of ECG, SpO2, tissue impedance, accelerometer, and PT-INR signals”
Firstly, the term “PT-INR” is unclear since this term is not an art recognized term. The Specification at paragraph 208 refers to the term “PT/INR” which is the term recognized in the art for Prothrombin Time with a calculated International Normalized Ratio.  If the Applicant’s intention is to set Secondly, the term “PT” is recognized in the art as “Prothrombin Time (PT)” which is a blood test that measures how long it takes blood to clot. PT time test results are given in a measurement called INR (international normalized ratio) which is calculated from the measured PT. As such, the PT/INR is a numerical result not a signal. The Applicant is asked to clarify whether the claim requires that the cardiac patch be configured to acquire a previously determined PT/INR ratio or, whether the patch is configured to measure prothrombin time and then calculate an INR or, a combination thereof. Clarification is requested.
For examination purposes, the term “PT-INR signals” will be interpreted as comprising any of a PT value or a PT/INR value or ratio.
Claim 22 lines 9-11 and 15-16 recites that the “neurological patch” and that the “fitness and wellness patch” are “configured to measure one or more members selected from.....pressure signals”. The Applicant is asked to clarify whether the “pressure signals” pertain to blood pressure signals or, whether they pertain to pressure exerted on the skin or other body part or, whether they pertain to sound pressure or, to another type of “pressure”. Clarification is requested.
For examination purposes, the term “pressure signals” will be interpreted as requiring any type of physiologically-related pressure signals including but not limited to, blood pressure signals and skin pressure signals.
Claim 22 is rejected on the basis that it contains improper Markush groupings of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or 
The Markush groupings of Claim 22 is improper because the alternatives defined by the Markush groups, including (1) the cardiac patch, (2) the neurological patch, (3) the endocrinological patch and (4) the fitness and wellness patch do not share both a single structural similarity and a common use for the following reasons: 
Claim 22 recites that the patch is a member selected from the group consisting of (1) a cardiac patch configured to measure one or more members selected from the group consisting of ECG, SpO2, tissue impedance, accelerometer, and PT-INR signals; (2) neurological patch for sleep apnea that is configured to measure one or more members selected form the group consisting of EEG, EMG, SpO2, heart rate, respiration rate, respiration airflow volume, and pressure signals (3) an endocrinological patch for diabetes or wounds that is configured to measure one or more members selected from the group consisting of ECG, blood glucose, and UWB radar signals; and (4) a fitness and wellness patch configured to measure one or more members selected from the group consisting of ECG, heart rate, accelerometer, and pressure signals. The alternative members recited as (1) the  cardiac patch, (2) neurological patch, (3) the endocrinological patch  and (4) the fitness and wellness patch do not belong In claim 22, ECG, EMG, SpO2, tissue impedance, blood glucose, heart rate, respiration rate, respiration airflow volume and pressure signals which encompass measured or determined bodily parameters are not equivalent to “an accelerometer”, which is a device to measure acceleration, are not equivalent to a “UWB radar signal” which is a radio signal transmitted across a specific frequency range and, are not equivalent to a “PT-INR signal” which is a numerical value.  The bodily parameters recited in claim 22 as comprised in each of the (1) cardiac patch,(2) the neurological patch, (3) the endocrinological patch and (4) the fitness and wellness patch are not disclosed in the specification to possess at least one property in common with a “accelerometer”, an “UWB radar signal”  and a “PT-INR” signal responsible for their function in the claimed invention.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within the improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21-22 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 8,214,007 to Baker.
Baker teaches a body worn physiological monitoring device configured to be affixed to the skin surface of the patient (Abstract; col. 1, lines 7-8 and Figure 14).
With regard to claims 21 and 22, Baker teaches a patch for measuring a physiological state  (as in claims 21 and 22) (Abstract; Abstract; col. 1, lines 7-8 and Figure 14).  
comprising 
a battery and an antenna each coupled to an integrated circuit comprising a sensor interface that receives physiological signals from a sensor  (as in claims 21 and 22) wherein referring to Figure 6 of Baker a body worn physiological monitor 100 includes a power source (515) and an antenna (518). The power source and the antenna are “coupled to” a differential amplifier 508 which receives physiological signals  (col. 11 lines 15-45; col. 12 lines 5-10 and Figure 6). 
a processor coupled to the sensor interface  (as in claims 21 and 22)wherein the monitor includes a microprocessor (512) (col. 11 lines 48-55; Figure 6 annotated by the Examiner).
	a memory element coupled to the processor  (as in claims 21 and 22) wherein microprocessor includes a field programmable gate array (FPGA) (col. 11 lines 52-56; Figure 6). FPGA’s include a memory element.
a radio coupled to the memory element  (as in claims 21 and 22)wherein the monitor includes a radio 513 (col. 12 lines 5-10; Figure 6). The radio is coupled to the microprocessor and therefore is coupled to the memory.
power management circuits that coordinate power dissipation (as in claims 21 and 22) on the patch such that the patch can wirelessly transmit physiological data for at least about 2 days while monitoring a physiological signal from the patient without changing or recharging the battery (as in claim 21) wherein the monitor includes a power regulator (514) which distributes regulated voltage (517) in order to save battery power (col. 12 lines 5-12, lines 42-47; Figure 6).
wherein the area of the patch multiplied by the thickness of the patch is less than about 30 centimeters cubed  (as in claims 21) (Figure 14).
wherein the patch is a member selected from the group consisting of: 
a cardiac patch configured to measure one or more members selected from the group consisting of ECG, SpO2, tissue impedance, accelerometer, and PT-INR signals; 
a neurological patch for sleep apnea that is configured to measure one or more members selected from the group consisting of EEG, EMG, SpO2, heart rate, respiration rate, respiration airflow volume, and pressure signals; 
  an endocrinological patch for diabetes or wounds that is configured to measure one or more members selected from the group consisting of ECG, blood glucose, and UWB radar signals; and 
a fitness and wellness patch configured to measure one or more members selected from the group consisting of ECG, heart rate, accelerometer, and pressure signals (as in claim 22) wherein the patch is configured to measure ECG, EEG, SPO2, temperature, invasive and non-invasive blood pressure (col. 18 lines 14-20). As such Baker’s patch includes a cardiac patch, a neurological patch, and endocrinological patch and, a fitness and wellness patch.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2005/0182389 to LaPorte; US 2009/0048540 to Otto; US 2002/0016568 to Lebel and US 2007/0027388 to Chou.

Conclusion
No claims are allowed.
Inquiries

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/M.A/               Examiner, Art Unit 1631                                                                                                                                                                                         
                         
/Lori A. Clow/              Primary Examiner, Art Unit 1631